DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 10/06/2021 (“10-06-21 OA”), Applicant amended title and claims 2, 8, 11 and 12 while canceling claims 1 and 7 in reply dated 12/29/2021 (“12-29-21 Reply”).
Election/Restrictions
The restriction requirement dated 05/05/2021 is withdrawn and device claims 12-20 are indicated as allowed because they include the allowable subject matter of claim 2. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
It is noted that title amendment in the 12-29-21 Reply left off the word “THEREOF” from end of title. 
The title filed in the 12-29-21 Reply is amended as such: 
-- SPLICING NANO-IMPRINT TEMPLATE WITH REPAIR ADHESIVE LAYER, REPAIR METHOD OF SPLICING SEAM THEREOF, AND MANUFACTURING METHOD THEREOF--. 

Reasons for Allowance
Claims 2-6 and 8-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
As per, supra the objection to specification’s title as set forth under line item number 1 of the 10-06-21 OA has been overcome by Applicant’s amendments. 
Claim 2 is allowed because it is rewritten in independent form including all the limitations of now canceled base claim 1 thereby overcoming the prior-art rejection as set forth under line item number 2 of the 10-06-21 OA. 
Claims 3-6 and 11 are allowed because they depend on the allowed claim 2. 
Claim 8 is allowed because it is rewritten in independent form including all the limitations of now canceled base claim 1 and now canceled intervening claim 7 thereby overcoming the prior-art rejection as set forth under line item number 2 of the 10-06-21 OA. 
Claims 9 and 10 are allowed because they depend on the allowed claim 8. 
The restriction requirement dated 05/05/2021 is withdrawn and device claims 12-20 are indicated as allowed because independent claim 12 includes the allowable subject matter of claim 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10 January 2022
/John P. Dulka/Primary Examiner, Art Unit 2895